PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Brooksby et al. 
Application No. 17/325,427
Filed: 20 May 2021
For: Location-Based Gun Magazine

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 22, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 12, 2022.  The issue fee was timely paid on April 8, 2022.   Accordingly, the application became abandoned on April 9, 2022.  A Notice of Abandonment was mailed on April 12, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of executed Declarations for joint Inventors Sheldon Shelley and Michael Sanders, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.




/LIANA S WALSH/Lead Paralegal Specialist, OPET